Citation Nr: 1120757	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  05-39 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial compensable rating for bilateral foot gout.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to August 1993.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and awarded a 0 percent disability rating for gout of the feet, effective March 26, 1999.  The Veteran testified before the Board in July 2008.  In December 2008 the Board remanded the case for additional development.  


FINDINGS OF FACT

The Veteran has more than two exacerbations of gout per year, which do not produce definite impairment of health or result in incapacitation.


CONCLUSION OF LAW

The criteria for an initial 20 percent rating, but not more, for bilateral foot gout have been met.  38 U.S.C.A. § 1155 (West 2009 & 2010); 38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5017 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to an initial compensable disability rating for bilateral foot gout.  

A disability rating is determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Rating the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2010).  However, the provisions regarding pyramiding do not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying an rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Gout is rated under Diagnostic Code 5002, for rheumatoid arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5017 (2010).  Rheumatoid arthritis as an active process with constitutional manifestations associated with active joint involvement that is totally incapacitating warrants a 100 percent rating.  With less symptomatology than the criteria for a 100 percent rating but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods, a 60 percent rating is warranted.  With symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year, a 40 percent rating is warranted.  One or two exacerbations a year in a well-established diagnosis warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5002 (2010).

For chronic residuals such as limitation of motion or ankylosis, the disability is rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5002.  38 C.F.R. § 4.71a, Diagnostic Code 5002 (2010).

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion and that the ratings for active process will not be combined with the residual ratings for limitation of motion or ankylosis; rather, the higher evaluation should be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5002 (2010). 

Moderate limitation of motion of the ankle warrants a 10 percent rating, and marked limitation of motion of the ankle warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2010).

Normal range of motion for the ankle is dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II (2010).

Moderate foot injury will be rated as 10 percent, moderately severe foot injury will be rated 20 percent, and severe foot injury will be rated 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).

Service connection for gout of the feet was granted effective March 1999.  A 0 percent rating was assigned.  Service connection is also currently in effect for hallux valgus with bunion and arthritis of the right and left metatarsophalangeal joints, each separately rated as 10 percent disabling.  

VA treatment records in November 1999 note that the Veteran's gout was not crippling or productive or frequent attacks.  The clinician indicated that the Veteran's gout attacks were limited to his toes and could be controlled with medication.  

On VA examination in August 2000, the Veteran reported a flare-up in right foot pain in January 2000, and a left foot flare-up three months earlier.  He stated that walking aggravated his pain, and at times he was unable to walk due to pain and swelling.  The examiner indicated that if the Veteran had gout, it was asymptomatic at the time of the examination.  Nonetheless, the examiner found that gout coupled with the Veteran's bilateral hallux valgus, could be severely limiting during flare-ups in pain.  

VA treatment notes in August 2000, noted the Veteran's report of full blown episodes of gout at least three times a year.  During flare-ups in pain his feet became swollen and he was unable to wear shoes.  He required crutches for ambulation.  He treated the condition with pain medication and salt water soaks.  A November 2000 clinical note recorded complaints of pain and objective findings of swollen left toes, with an impression of gout attack.  In July 2002, the Veteran was treated for an acute gout flare.  He complained of pain in his feet, with swelling that caused him to develop painful blisters on the top and bottom of his feet.  He also stated that the pain had altered his gait.  A September 2002 VA treatment note recorded complaints of pain in the left foot.  Objective findings included tender and swollen left great toe.  The assessment was acute gouty attack.  In August and September 2003 a clinician noted episodes of gout, along with inconsistent medication intake.  Records in January 2004 and August 2004 noted gout attacks. 

On VA examination in August 2004, the Veteran reported five to six episodes of gout flares per year, with the most recent one occurring in April 2004.  Flares were characterized by swelling of the feet and extreme pain in the toes.  The Veteran used crutches for ambulation.  Dorsiflexion of the ankles was to 20 degrees, and plantar flexion was to 40 degrees, bilaterally.  Repetitive motion did not result in any changes or additional complaints of pain.  The examiner indicated that during flare-ups the Veteran had additional limitation of motion, which could not be determined as it would depend on the severity of the flare up. However, the examiner noted that flare-ups likely impaired the Veteran's mobility to the point that he had been provided with crutches for ambulation.  The examiner diagnosed bilateral hallux valgus, mild degenerative joint disease of the left first metatarsal phalangeal joint, and gouty arthritis, and opined that the Veteran's pain flare ups were mainly due to gout.  The examiner noted that the Veteran was noncompliant with medication.  

In June and July 2005 statements, the Veteran reported flare-ups in his gout condition occurring four to five times per year.  During those episodes the Veteran related inability to ambulate or stand for long periods of time.  VA treatment notes in June 2006, show reports of gout flares five times a year.  It was noted that those attacks were successfully treated with medication.  

On VA examination in October 2006, the Veteran complained of worsening of his gout condition.  He described flare-ups in pain every two months, effectively treated with pain medication and rest.  Ankle dorsiflexion was 0 to 20 degrees, and plantar flexion was 0 to 35 degrees.  There was no pain or tenderness throughout the range motion.  There was no additional limitation of motion on repetitive movement.  The examiner stated that during flare-ups there could be a significant change in range of motion, degree of pain, and functional capacity.  However, the examiner was unable to state the degree of change without resorting to speculation.  There were no abnormal calluses or breakdown on either foot.  Weight bearing was equal bilaterally.  X-rays revealed bilateral hallux valgus deformity with no plantar spurring.  The examiner diagnosed gouty arthritis in remission.  The examiner determined that any exerted physical activity involving both feet, such as prolonged walking or standing, would likely provoke a flare-up in pain.  Flare-ups in pain were found not to be productive of occupational impairment.  

A November 2007 treatment note recorded an assessment of intercritical gouty arthritis with frequent recurrent acute flares.  He was treated with medications.  In December 2007, a clinician noted five or more acute flares of gout per year.  

In statements and testimony provided in January and July 2008, the Veteran reported flares of gout occurring three to four times per year and lasting approximately two weeks.  During those episodes his joints became painful and affected his limitation of motion.  He was unable to wear shoes and required crutches for ambulation.  VA treatment notes in January and February 2008, documented treatment for left foot pain related to gout flare.  The clinician noted full range of motion with no synovitis.  

The Veteran underwent a VA examination in February 2009.  The Veteran complained of constant aching in his ankles, and related flare-ups in pain four times a year.  Flare-ups lasted up to three weeks.  During flares in pain he developed swelling, stiffness, increased heat, and redness in both feet.  No precipitating factors were identified.  The Veteran reported being incapacitated during a flare-up and requiring crutches for ambulation.  The examiner noted that the Veteran's gout was being treated with medication, with customized shoes ordered in September 2008, and with an ankle brace to control right ankle swelling.  Ankle dorsiflexion was to 20 degrees, bilaterally, with grimacing at the end of the range.  Right ankle plantar flexion was to 30 degrees with pain, and left ankle plantar flexion was to 40 degrees.  There was no additional limitation of motion with repetitive movement.  The examiner diagnosed mild gouty arthritis involving both ankles and both first metatarsophalangeal joints.  The examiner determined that Veteran's gout of the feet was of mild severity and did not require bed rest during a flare-up.  Additionally, the Veteran did not have constitutional symptoms requiring hospitalization during a flare-up.  Therefore, he had no incapacitating episodes or severely incapacitating exacerbations of gout.  Nonetheless, the examiner found that gout attacks were productive of moderate to severe gait impairment due to increased pain and limited ankle and foot range of motion caused by increased inflammation.  The examiner noted that since the Veteran's flare-ups occurred with no known precipitating factors, the frequency or duration of this gait impairment could not be determined without resorting of speculation.

In a February 2010, the Veteran reported that gout flare-ups caused painful joints, muscle spasms, and limitation of motion that resulted in 100 percent dysbasia, or difficulty walking.  Those attacks occurred three or more times a year.  

Thought the period on appeal, the evidence shows that gout affected the Veteran's ankles and feet, bilaterally.  The Board has concluded that, Veteran's credible reports of exacerbations, which are supported by the VA treatment records and VA examination reports, support the grant of a 20 percent rating for gout as they show at least two exacerbations per year.

A higher rating requires definite impairment of health.  The Board finds that the evidence does not demonstrate impaired health due to gout.  The Veteran's exacerbations are not incapacitating.  Specifically, the VA examiner in February 2009 determined that Veteran's gout of the feet was of mild severity and did not require bed rest during a flare-up.  Additionally, the Veteran did not have constitutional symptoms requiring hospitalization during a flare-up.  Therefore, he had no incapacitating episodes or severely incapacitating exacerbations of his gout.  Similarly, treatment records throughout the period on appeal do not show that the Veteran's gout exacerbations resulted in incapacitating episodes.  In this regard, the Board notes that while in a February 2010 statement, the Veteran reported that gout flare-ups caused 100 percent dysbasia, or difficulty walking, previous VA examination reports and treatment records noted the Veteran's need for crutches to assist ambulation during flare-ups in pain.  In fact, the VA examiner in February 2009 specifically found that gout attacks were productive of moderate to severe gait impairment due to increased pain and limited ankle and foot range of motion caused by increased inflammation.  Accordingly, the Board finds that the Veteran's difficulty walking during a gout attack was taken into consideration by the VA examiners when they opined that the Veteran's gout attacks were not incapacitating. 

The Veteran's gout can also be evaluated by assessing the chronic residuals such as limitation of motion or ankylosis.  However, the Board finds that the Veteran's gout of the ankles and feet does not warrant a rating in excess of 20 percent based on those residuals during any portion of the appeal period.

Initially, the Board notes that the separate 10 percent ratings under Diagnostic Code 5002 for noncompensable limitation of motion of each major joint or group of minor joints, would not result in a rating in excess of 20 percent and thus, it cannot serve as the basis for a higher rating.  Thus, in order for higher ratings to be assigned for each foot, the competent evidence of record would need to show ankylosis, marked limitation of motion, or impairment comparable to a moderately severe foot injury.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5271, 5284 (2010).  The Board finds that separate compensable ratings for the feet are not warranted.  The Veteran is already in receipt of separate 10 percent ratings for the first toe joint disability of each foot, which cannot be considered to warrant any additional rating of the feet.  38 C.F.R. § 4.14 (2010).

On VA examination in August 2004, dorsiflexion of the ankles was to 20 degrees, and plantar flexion was to 40 degrees, bilaterally.  Repetitive motion did not result in any changes or additional complaints of pain.  On VA examination in October 2006, ankle dorsiflexion was to 20 degrees, and plantar flexion was to 35.  There was no pain or tenderness throughout the range motion.  There was no additional limitation of motion on repetitive movement.  On VA examination in February 2009 ankle dorsiflexion was to 20 degrees, bilaterally, with grimacing at the end of the range.  Right ankle plantar flexion was to 30 degrees with pain, and left ankle plantar flexion was to 40 degrees.  There was no additional limitation of motion with repetitive movement.  Although VA examiners have noted that during flare-ups the Veteran would have additional limitation of motion, it could not be determined with any degree of medical certainty.  Thus, the Board finds that the evidence does not show that limitation of motion of the right or left ankle has met or more nearly approximated marked limited motion, even with consideration of additional limiting factors indicated in 38 C.F.R. §§ 4.40, 4.45.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2010).  Moreover, no significant general occupational effects were noted, and interference with daily activities was found to be mild.  That evidence, for both feet, is indicative of disabilities that are no more than moderate in degree, thus not warranting higher ratings under Diagnostic Code 5284.

Finally, the medical evidence of record does not show any diagnosis of or treatment for ankylosis of the ankles or feet.  Thus, a higher rating based on ankylosis is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2010).

Accordingly, the Board finds that the diagnosis of bilateral foot gout is well established and the evidence shows that the Veteran suffers from pain, tenderness and swelling of the affected joints.  However, the medical evidence does not establish that the Veteran has constitutional manifestations or incapacitating exacerbations that would warrant a higher rating.  Furthermore, the Board finds that the evidence does not show marked limitation of motion of either ankle or of moderately severe foot injury that would warrant consideration of a higher rating under the diagnostic codes for the specific joints involved.  Accordingly, the Board resolves reasonable doubt in favor of the Veteran and finds that the criteria for a 20 percent schedular rating, but not higher, are met for gout of the feet.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Although the Board is precluded by regulation from assigning an extraschedular rating in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  That is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  38 C.F.R. § 3.321(b)(1) (2010).

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate; and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria for the Veteran's service-connected gout disorder reasonably describe the Veteran's disability level and symptomatology.  The medical evidence does not show that the Veteran's gout is productive of total occupational impairment, the criteria for the next higher rating, and the evidence does not show that that the disorder causes unusual factors such as marked interference in employment or frequent hospitalizations beyond that contemplated by the rating schedule.  Therefore the Board finds that the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are adequate.  Consequently, the Board finds that referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1) (2010).


ORDER

An initial rating of 20 percent, but not higher, for gout of the feet is granted.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


